OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed on the law *288and facts and as a matter of discretion in the interest of justice and accusatory instrument dismissed.
Defendant was denied his fundamental right to assistance of counsel when the court below refused to grant him a brief adjournment of the trial and he was compelled to represent himself. The inconvenience that would have resulted from a brief adjournment was minimal and the court’s denial of defendant’s request for an adjournment constituted an improvident exercise of discretion.
Inasmuch as the sentence was amended to an unconditional discharge and the charge against defendant was a minor offense, a new trial should not be ordered and the accusatory instrument should be dismissed (People v Burwell, 53 NY2d 849; People v Flynn, 79 NY2d 879; cf., People v Allen, 39 NY2d 916).
Based upon the foregoing, it is unnecessary to consider the remaining contentions.
Stark, J. P., Ingrassia and Floyd, JJ., concur.